Citation Nr: 1450122	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  14-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2009 to April 2010.  He died on February [redacted], 2012.  The appellant is the Veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO).  

A review of the Veteran's Virtual VA electronic claims file reveals VA medical records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records.

In a March 2013 rating decision, the RO granted every claim pending at the time of the Veteran's death, to include basic eligibility for benefits under Chapter 35, Title 38, United States Code.  The benefits were granted effective from the day after the Veteran's separation from active duty until the date of his death.  Hence, there are no claims for accrued benefits under 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013) for the Board to adjudicate.  

The issue of entitlement to nonservice-connected death pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran served on active duty until April 20, 2010.  

2. The Veteran died on February [redacted], 2012.

3.  The Veteran was not a former prisoner of war. 

4. At the time of his death, the Veteran was entitled to receive compensation for service-connected disabilities that VA rated as totally disabling continually since the Veteran's release from active duty.

5.  At the time of his death the Veteran was entitled to a total disability evaluation due to service connected disorders for a period of less than five years.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318  have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2013, VA notified the appellant of what the evidence must show to establish a claim for dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318, including notice of the disabilities for which the Veteran was service connected at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The issue was readjudicated in May 2014.

Significantly, the United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the veteran's death were service connected, under certain specific conditions.  VA shall pay dependency and indemnity compensation under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 5 years from the date of the veteran's release from active duty.  38 C.F.R. § 3.22(a)(2)(ii).  


At the time of the Veteran's death, he had multiple pending disability claims but was not yet service connected for any disability.  In March 2013, the RO retroactively granted service connection for all pending claims from the date of the Veteran's discharge to the date of his death.  The combined rating following these awards was 100 percent.  Hence, at the his death the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling.  

Significantly, because the Veteran died less than two years after his discharge, and because he was not rated as totally disabled for at least five years after his service discharge, entitlement to benefits under 38 U.S.C.A. § 1318 is not established as a matter of law.  There is no evidence the appellant can provide or VA can obtain that can overcome this fact.  For this reason, the Board must, regrettably, deny the appellant's claim as a matter of law.  


ORDER

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran was service connected for multiple combat related injuries sustained in a May 2009 detonation of an enemy improvised explosive device.  Among the Veteran's service-connected disabilities were residuals of a traumatic brain injury, and posttraumatic stress disorder with alcohol abuse.  The Veteran died in February 2012, and a September 2012 Supplemental Report of Cause of Death listed the immediate cause of death as methadone intoxication.  The death was deemed to be due to an accident.  The appellant alleges that the Veteran's service-connected disabilities caused or contributed to his death.  

In connection with the appellant's claim, VA obtained a medical opinion in May 2013.  This physician focused on whether residuals from the Veteran's traumatic brain injury rendered him unable to determine the appropriate amount of methadone to take and noted that there was nothing in his treatment records to indicate that methadone was among his prescribed medications.  Significantly, the reviewing physician noted that she was not a psychological provider.  Consequently, she stated that she could not offer an opinion regarding any relationship between the Veteran's mental health condition and his death.  The appellant alleged in a May 2014 statement that the Veteran's PTSD symptoms appeared to be particularly severe on the day of his death.   

The possibility of a connection between the Veteran's PTSD and his death is not the only issue the record presents that the AOJ and the May 2013 VA examiner did not consider.  The AOJ and the examiner took as given that the Veteran's death was accidental, but the appellant raises the possibility that the Veteran committed suicide due to difficulties dealing with the impact of his service connected disorders.  The record offers some support for this contention.  In October 2011, the Womack Army Medical Center in Fort Bragg, North Carolina admitted the Veteran due to passive suicidal ideation.  It is well to note that suicide is not willful misconduct if the Veteran, at the time of his death, was mentally unsound as a result of service-connected conditions; suicide is itself evidence of mental unsoundness and, if there is no "reasonable adequate motive" for suicide in the record, "the act will be considered to have resulted from mental unsoundness."  38 C.F.R. § 3.302 (2014).

The Womack Army Medical Center noted that the Veteran had a history of opioid abuse.  The AOJ and the May 2013 VA examiner did not address the possibility that the Veteran's opioid abuse could have been a result of his service-connected conditions.  Although drug abuse typically constitutes willful misconduct, there is an exception for addiction that "results from a service-connected disability."  38 C.F.R. § 3.301(c)(3) (2014).  In her May 2014 statement, the appellant alleged that the Veteran became addicted to narcotics as a way to self-treat the pain from his service-connected injuries.  

The record also raises the possibility that the Veteran's service-connected alcohol abuse could have contributed to his death.  In August 2011, the Fayetteville, North Carolina VA Medical Center admitted the Veteran due to homicidal ideation after he mixed muscle relaxants and alcohol.  

For all of the reasons stated above, it is necessary to remand the issue of entitlement to service connection for the cause of the Veteran's death for further development.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must provide a board certified psychiatrist or psychologist access to the Veteran's claims folder, Virtual VA file, and VBMS file so that she/he may prepare an addressing whether it is at least as likely as not that the Veteran's service-connected conditions caused or contributed to his death.  The examiner:

(a) must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  The Board specifically directs the examiner's attention to the August 2011 report of homicidal ideation and the October 2011 report of suicidal ideation.  

(b) must address both the possibility that the Veteran's death was accidental and the possibility that he committed suicide.  The examiner must opine whether it is at least as likely as not that the Veteran committed suicide.  With regard to the possibility that the Veteran committed suicide, the examiner must also opine whether it is at least as likely as not that the Veteran, at the time of his death, was mentally unsound and whether he had a reasonable adequate motive for suicide.

(c) must take into account the disabling impact of the Veteran's service-connected disabilities, including residuals of a traumatic brain injury, posttraumatic stress disorder and alcohol abuse.  

(d) must opine whether it is at least as likely as not that the Veteran's service-connected disabilities could have caused him to develop an addiction to opioids as a means of self-treating his physical pain and psychiatric symptoms.  

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner is advised that the Veteran and the appellant as lay people are competent to attest to factual matters of which they had or have first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the Veteran or the appellant, the examiner should provide a fully reasoned explanation.

2.  After the requested development has been completed, the AOJ should review any examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once.

3.  After completing its review, the AOJ must readjudicate the appellant's claim.  If the AOJ does not grant the benefit sought, the AOJ must provide the appellant a supplemental statement of the case and afford her an opportunity to respond before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


